Mr. Justice Scott
delivered the opinion of the court.
This is an action by plaintiff below, defendant in error, to recover from the defendants below the amount alleged to be due as a broker’s commission for the purchase of certain lands for use in railroad, coal mining and colonization purposes. The complaint alleged specifically:
*139“That on or about the 27th day of June, 1914, defendants employed plaintiff to procure in the name of plaintiff for said defendants from divers persons who were then and there owners of certain lands and desert land claims in the neighborhood of a certain projected line of railroad which the said defendants then and there planned to promote and build from at or near the City of Delta, Colorado, to the Fairview coal mine, in said Delta County, offers from land owners to sell and options to plaintiff from such land owners permitting plaintiff or assigns to purchase and procure persons who would sell to plaintiff or his assigns, at the lowest price plaintiff could obtain, a total of 2,000 acres of land.
That defendants agreed to pay plaintiff for his services in procuring such offers, options and persons who were ready, able and willing to sell to plaintiff or his assigns such lands, at the lowest price plaintiff could obtain, the sum of five per cent of the purchase price of said lands, and said defendants agreed to furnish the money with which to make options and contracts on said lands in plaintiff’s name for their use and benefit, and agreed that they would purchase said lands from said persons who executed such options or make offers to sell said lands or were found by plaintiff to be ready, able and willing to sell such lands as aforesaid, as soon as offers, options and procured sellers were secured by plaintiff.”
It is then alleged that he procured in his own name for the defendants, options to sell and offers by land owners to sell, and from persons ready, able and willing to sell, to plaintiff or his assigns, a total of 2,000 acres of land and desert land claims, in the neighborhood of said projected line of railroad, for a total price of $61,250, which was the lowest price for which plaintiff could obtain said lands, and had fully complied with his contract, and that there is due on said agreement the sum of $3,062.50.
For a second cause of action it is alleged that on the 19th day of October, 1914, the defendants so employed the *140plaintiff to procure for them an option to purchase an additional tract of land to be used for railroad terminal purposes, for which he was to receive five per cent of the agreed value, as his commission. That he secured such option to purchase at the agreed value of $3,325, and that there is due the plaintiff on this contract the sum of $166.25.
The answer denied that the plaintiff was employed by the defendants in their individual capacity, but that they were so acting as the representatives of two corporations, viz: The Fairview & Intermountain Railway Company and The Grand Mesa Fuel Company, all of which the plaintiff well knew and understood.
It is further alleged by the defendants that they at no time accepted the option referred to in the second cause of action, all of which was controverted by the reply of plaintiff. The cause was tried to the court without a jury. The evidence is voluminous and somewhat conflicting, but the court found all matters of fact in favor of the plaintiff, and rendered judgment in his favor and against the defendants in the sum of $3,487.65.
A careful perusal of the record discloses ample evidence to sustain the court’s findings of fact, and for such reason the finding and judgment will not be disturbed. No specific errors of law are assigned.
The judgment is affirmed.
Hill, C. J., and Garrigues, J., concur.